Title: C. W. F. Dumas to John Adams, 24 September 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur,
          La Haie 24e. 7br. 1784
        
        Com̃e le contenu de l’incluse ne m’a été confié que sous le Sceau du secret, vous voudrez bien, ainsi que Mess. vos Collegues, ne témoigner à personne, hollandois ou françois de l’avoir vu. Du reste, quand vous l’aurez cacheté, vous aurez la bonté de le faire acheminer par l’Orient sous couvert de Mr. Barclay.
        Mes respects S.v.p. à Made. Adams & à Mess. Franklin & Jepherson.
        Vous avez bien les complimens de Mr. Gr. que je vis hier au soir, & de Mr. De Berenger, que je vois tous les jours. Si voulez être régulierement & promptement informé de l’état des affaires concernant l’Escaut, il faudroit voir souvent Mr. Brantsen, que vous connoissez: car la prudence, & la parole d’honneur donnée, m’interdisent de vous faire parvenir ces intelligences, par la route que mes Lettres doivent tenir, aussi promptement & aussi détaillées que je voudrois. Je suis, avec grand respect, / De Votre Excellence, / Le très-humble & très / obéissant serviteur
        
          C.w.f. Dumas
        
       
        TRANSLATION
        
          Sir
          The Hague, 24 September 1784
        
        As the contents of the enclosed were entrusted to me under the seal of secrecy, you and your colleagues would do well not to reveal to anyone, either Dutch or French, that you have seen them. Moreover, once you have sealed it, please be so kind as to dispatch it to Lorient in care of Mr. Barclay.
        My respects please to Mrs. Adams and to Messrs. Franklin and Jefferson.
        Regards to you from Mr. Gyselaar, whom I saw last night, and from Mr. Bérenger, whom I see every day. If you wish to be regularly and promptly informed of the state of affairs concerning the Scheldt, it would be necessary to see often Mr. Brantsen, whom you know, as prudence and my word

of honor, which I have given, forbid me from having this intelligence reach you by the route that my letters must take as promptly and in as much detail as I would like. I am, with great respect, your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
      